Citation Nr: 0506842	
Decision Date: 03/10/05    Archive Date: 03/21/05

DOCKET NO.  03-11 697	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES


1.  Entitlement to service connection for vertigo or 
Meniere's disease.

2.  Entitlement to service connection for diabetes mellitus.

3.  Entitlement to service connection for pituitary adenoma.

4.  Entitlement to an increased evaluation for hypertension 
currently rated as 10 percent disabling.

5.  Entitlement to an increased evaluation for bilateral 
hearing loss currently rated as 10 percent disabling.

6.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).



REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and Ms. P.


ATTORNEY FOR THE BOARD

Robert C. Scharnberger, Counsel


INTRODUCTION


The veteran served on active duty from October 1964 to 
September 1967 and from February 1974 to May 1991.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an August 2002 rating decision of the 
Columbia, South Carolina, Department of Veterans Affairs (VA) 
Regional Office (RO).

In December 2003, the veteran testified at a Central Office 
hearing before the undersigned Acting Veterans Law Judge 
designated by the Chairman of the Board to conduct that 
hearing pursuant to 38 U.S.C.A. § 7102(b) (West 2002).  A 
copy of the transcript of that hearing is in the claims file.  

The issues of entitlement to increased ratings for 
hypertension and hearing loss and entitlement to TDIU are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.

FINDINGS OF FACT

1.  All evidence necessary for an equitable adjudication of 
the veteran's claims of entitlement to service connection for 
diabetes, for pituitary adenoma, and for Meniere's disease 
has been requested or obtained by the RO.

2.  Dizziness or Meniere's disease was not present in service 
and is not shown to be related to service.

3.  A pituitary adenoma was not present in service and is not 
shown to be related to service.

4.  Diabetes was not present in service and is not shown to 
be related to service, nor may it be presumed to be related 
to service.


CONCLUSIONS OF LAW

1.  Dizziness or Meniere's disease was not incurred in, 
aggravated by, or otherwise related to active service.  
38 U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2004).

2.  A pituitary adenoma disease was not incurred in, 
aggravated by, or otherwise related to active service.  
38 U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2004).

3.  Diabetes Mellitus was not incurred in, aggravated by, or 
otherwise related to active service, and may not be presumed 
to be related to service.  38 U.S.C.A. § 1110, 1131 (West 
2002); 38 C.F.R. § 3.303, 3.307, 3.309 (2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

As an initial matter, the Board notes on November 9, 2000, 
the President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA), 38 U.S.C.A. § 5100 
et seq. (West 2002); see 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2004).  This law eliminated the concept of a well-
grounded claim, redefined the obligations of VA with respect 
to the duty to assist, and imposed on VA certain notification 
requirements. 

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. 
§ 3.159(b) (2004); see Quartuccio v. Principi, 16 Vet. App. 
183 (2002) (holding that both the statute, 38 U.S.C. § 
5103(a), and the regulation, 
38 C.F.R. § 3.159, clearly require the Secretary to notify a 
claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
Secretary).  Second, VA has a duty to assist the appellant in 
obtaining evidence necessary to substantiate the claim.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2004).  

The March 2003 and May 2003 Statements of the Case (SOCs) and 
August 2004 Supplemental Statement of the Case (SSOC), 
advised the appellant of the laws and regulations pertaining 
to his claim.  These documents informed the appellant of the 
evidence of record and explained the reasons and bases for 
denial.  The appellant was specifically informed that his 
claims of entitlement to service connection for Meniere's 
disease, for diabetes, and for a pituitary adenoma were being 
denied because there was no medical evidence linking these 
disabilities to service and diabetes could not be presumed t 
be service connected.  The SOCs made it clear to the 
appellant that in order to prevail on his claims, he would 
need to present evidence that his disabilities were related 
to service.  The RO sent a letter, dated in March 2001, that 
told the appellant about the VCAA and informed him what 
evidence the RO would obtain and what he needed to do.  The 
RO also informed the veteran what was necessary for his 
claims to be granted and requested all available information.  
The RO obtained service medical records, VA treatment 
records, and private medical records.  The appellant has not 
indicated that there is any other evidence available, and 
more than one year has passed since he was notified of what 
he needed to do for his claim to be granted.  

The Board declines to obtain a medical nexus opinion with 
respect to the claims of service connection for Meniere's 
disease, for a pituitary adenoma, and for diabetes because 
there is no evidence of pertinent disability in service or 
for years following service.  Thus, while there is evidence 
of current treatment for these disabilities, there is no true 
indication that pertinent disability is associated with 
service.  See Charles v. Principi, 16 Vet. App. 370 (2002).  
Indeed, in view of the absence of abnormal findings in 
service, and the lack of any record of treatment for these 
disabilities for many years after service, any opinion 
relating these disabilities to service would certainly be 
speculative.  However, service connection may not be based on 
a resort to pure speculation or even remote possibility.  See 
38 C.F.R. § 3.102 (2004).  The duty to assist is not invoked, 
even under Charles, where "no reasonable possibility exists 
that such assistance would aid in substantiating the claim." 
38 USCA 5103A(a)(2).  There is no indication that there is 
more information or medical evidence to be found with respect 
to the veteran's claim. 

Thus, on appellate review, the Board sees no areas in which 
further development is needed.  The RO has essentially met 
the requirements of the VCAA, and there would be no benefit 
in developing this case further.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the appellant are to be avoided).  Under 
these circumstances, adjudication of this appeal, without 
referral to the RO for further consideration of the claim 
under the VCAA, poses no prejudice to the appellant.  See 
Bernard v. Brown, 4 Vet. App. at 394; VAOPGCPREC 16-92.  

The Board notes that the Court has concluded that the VCAA 
does not require a remand where the appellant was fully 
notified and aware of the type of evidence required to 
substantiate his claims and that no additional assistance 
would aid in further developing his claims.  Dela Cruz v. 
Principi, 15 Vet. App. 143, 149 (2001).  
When, as here, there is extensive factual development in a 
case, and there is no reasonable possibility that any further 
assistance would aid the appellant in substantiating his 
claim, the VCAA does not require further assistance.  Wensch 
v. Principi, 15 Vet App 362 (2001); Dela Cruz; see also 38 
U.S.C.A. § 5103A(a)(2) (Secretary not required to provide 
assistance "if no reasonable possibility exists that such 
assistance would aid in substantiating the claim").  

The United States Court of Appeals for Veterans Claims' 
(Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004) held, in part, that a VCAA notice as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, the 
initial VCAA notice was provided in March 2001, which was 
prior to the August 2002 rating decision denying the 
appellant's claims.  Therefore, VA has complied with the 
requirements of Pelegrini with respect to the timing of the 
initial VCAA notice.

II.  Entitlement to service connection

In general, service connection will be granted for disability 
resulting from injury or disease incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2004).  If a condition noted during service 
is not determined to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b) (2004).  Service 
connection may also be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2004).

To grant service connection, it is required that the evidence 
shows the existence of a current disability, an inservice 
disease or injury, and a link between the disability and the 
inservice disease or injury.  Watson v. Brown, 4 Vet. 
App. 309, 314 (1993).  This principle has been repeatedly 
reaffirmed by the United States Court of Appeals 
for the Federal Circuit, which recently stated that "a 
veteran seeking disability benefits must establish . . . the 
existence of a disability [and] a connection between the 
veteran's service and the disability".  Boyer v. West, 210 
F.3d 1351, 1353 (Fed.Cir. 2000).

The veteran's service medical records are negative for any 
complaint of or diagnosis of dizziness, Meniere's disease, a 
pituitary adenoma, or diabetes.  The veteran's separation 
examination does not indicate any finding of these 
disabilities.  Service medical records do show the veteran 
had normal glucose levels in 1986 and 1989 when tested.  
There are no treatment notes or records that suggest symptoms 
of dizziness, diabetes, or a pituitary adenoma. The veteran 
received no treatment for a skin condition until several 
years after leaving service.  None of the private medical 
records or VA treatment records suggests that the veteran's 
dizziness, diabetes, or pituitary adenoma are linked to 
service in any way.  A VA treatment note, dated in 1999, 
indicates that the veteran first began complaining of 
dizziness in 1997, and the treatment records indicate that 
his pituitary adenoma was first diagnosed in 1995.  A 
treatment note, dated in July 2001, indicates that the 
veteran was recently diagnosed with adult onset diabetes, 
although he had been borderline for many years.  Those 
treatment notes suggest that the veteran's dizziness or 
Meniere's disease, his pituitary adenoma, and his diabetes 
were all first diagnosed and treated several years after 
leaving service.  The veteran has been treated since 2001 by 
Dr. Michelle Archer.  Dr. Archer's letter of December 2003 
did not indicate any link to service and in the absence of 
pertinent service medical records showing these disabilities, 
the Board sees no reason to obtain all of Dr. Archer's 
records for the past 3 years with respect to the claims for 
Meniere's disease, a pituitary adenoma, and diabetes.  These 
records relate to current treatment and any opinion that 
might suggest a link to service would be speculative or based 
solely on the veteran's own statement of history.  The Board 
acknowledges the veteran's belief that his disabilities are 
related to service, but as a layperson, the veteran is not 
competent to testify to a medical diagnosis or etiology.  
See, Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Therefore, direct service connection for dizziness or 
Meniere's disease, for a pituitary adenoma, and for diabetes 
is not warranted.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2004).

Certain enumerated diseases, such as diabetes, are presumed 
to be service connected if they are manifested within one 
year of leaving service. 38 C.F.R. § 3.307, 3.309 (2004).  
The treatment records do not establish that the veteran's 
diabetes was manifested within one year of leaving service.  
The treatment notes suggest it was not diagnosed until 
several years later based on a July 2001 treatment note that 
says adult onset diabetes was recently diagnosed.  Therefore, 
service connection cannot be presumed for diabetes.  
38 C.F.R. § 3.307, 3.309 (2004). 

Therefore, as shown above, a preponderance of the evidence is 
against the claims of service connection for the veteran's 
Meniere's disease, pituitary adenoma, or diabetes.


ORDER

Entitlement to service connection for dizziness or Meniere's 
disease is denied.

Entitlement to service connection for a pituitary adenoma is 
denied.

Entitlement to service connection for diabetes is denied.


REMAND

As noted above there was a significant change in the law, 
when, on November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§ 5100 et seq. (West 2002); see 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2004).  Among other things, this law 
redefined the obligations of VA with respect to the duty to 
assist, and imposed on VA certain notification requirements.  
The RO must issue a notice with respect to the claims for 
increased ratings and with respect to the claim for TDIU that 
informed him what evidence the RO will obtain, what he must 
do, what is necessary for the claim to be granted, and must 
ask him to submit all available evidence.

The record indicates that the veteran is currently receiving 
treatment at the VA Medical Center (VAMC) in Columbia and 
Charleston, South Carolina from March 2003 to the present.  
The RO must contact the VAMCs in Columbia and Charleston and 
obtain treatment records from March 2003 to the present.  
Decisions of the Board must be based on all of the evidence 
that is known to be available.  38 U.S.C.A. § 5103(A) (West 
2002).  The duty to assist particularly applies to relevant 
evidence known to be in the possession of the Federal 
Government, such as VA records.  Murphy v. Derwinski, 1 Vet. 
App. 78 (1990); Counts v. Brown, 6 Vet. App. 473 (1994).  

The Board finds that additional examinations for the 
veteran's bilateral hearing loss and his hypertension are 
required.  The veteran testified that his disabilities have 
worsened since his last VA examination in April and July 
2002.  The Board finds that a new examination is necessary to 
determine the current level of the veteran's disability.  The 
United States Court of Appeals for Veterans Claims (Court) 
has held that "fulfillment of the statutory duty to assist 
... includes the conduct of a thorough and contemporaneous 
medical examination...so that the evaluation of the claimed 
disability will be a fully informed one."  Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991); Allday v. Brown, 7 
Vet. App. 517, 526 (1995) (citing Suttman v. Brown, 5 Vet. 
App. 127, 138 (1993) (duty to assist includes providing the 
veteran a thorough and contemporaneous medical examination 
when needed)).

The veteran's claim for TDIU is impacted by the outcome of 
his claims for an increase for hypertension and bilateral 
hearing loss and therefore the TDIU claim is inextricably 
intertwined with the increased rating claims.  The Court has 
held that all issues "inextricably intertwined" with an 
issue certified for appeal, are to be identified and 
developed prior to appellate review.  Harris v. Derwinski, 1 
Vet. App. 180 (1991).  As the TDIU claim is "inextricably 
intertwined" with the increased ratings claims, the TDIU 
claim must also be remanded to the RO in accordance with the 
holding in Harris, supra.

Because there is additional medical evidence to be gathered, 
and because new examinations are warranted, a remand in this 
case is required for compliance with the duty to assist 
provisions contained in the VCAA.  Accordingly, this case is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington DC for the following action:

1.  Please review the claims file and 
ensure that all VCAA notice obligations, 
with respect to the claims remaining on 
appeal, have been satisfied in accordance 
with 38 U.S.C.A. §§ 5102, 5103, and 
5103A, (West 2002), and any other 
applicable legal precedent.  This should 
specifically include notification to the 
veteran telling him what is necessary for 
his claims for an increased rating for 
hypertension, an increased rating for 
bilateral hearing loss, and entitlement 
to TDIU to be granted in this case, what 
evidence he must obtain and what evidence 
VA will obtain, as well as informing him 
of the need to submit all available 
evidence that corroborates his claims.

2.  Please obtain all treatment records 
for the veteran from the VAMCs in 
Columbia and Charleston, South Carolina 
dated from March 2003 to the present.  If 
no records are available, the RO should 
obtain written confirmation of that fact

3.  Please obtain all available treatment 
records from Dr. Michelle Archer, 15 
Thames Valley Court, P.O. Box 1108, Irmo, 
SC 29063.

4.  Please schedule the veteran for an 
examination to determine the extent of 
his disability due to hypertension.  All 
necessary tests should be conducted, 
including multiple blood pressure 
readings.  

5.  Please schedule the veteran for a VA 
audiology examination to determine the 
extent of his disability due to hearing 
loss.  All necessary tests should be 
conducted including puretone testing and 
word recognition testing using the 
Maryland CNC word list.

6.  Following the above, the please 
readjudicate the veteran's claims.  If any 
benefit sought on appeal remains denied, 
the veteran and his representative should 
be provided an SSOC that contains a 
summary of the evidence and applicable 
laws and regulations considered pertinent 
to the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Subsequently, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  No action is required of the veteran 
until he is further notified.  The appellant has the right to 
submit additional evidence and argument on the matter the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	MILO H. HAWLEY
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


